Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOK (US 2018/0089485).

As per claim 1 BOK depicts in figures 12 & 13 and discloses: A touch sensor, comprising: a substrate layer SUB; a plurality of sensing electrodes S1 on the substrate layer SUB; and a device hole HL penetrating through one sensing electrode S1 { figures 12 & 13}  of the sensing electrodes S1 to be included within a boundary of the one sensing electrode S1, wherein the device hole HL is configured to be superimposed over a functional device FPS of an image display device PP { [0138] In the display device DP having a structure described above, the transmittance of light through the first area A1, in which the fingerprint sensor is disposed, is greater than the transmittance of light through the second area A2, in which the fingerprint sensor FPS is not disposed. Therefore, the fingerprint sensor FPS may easily sense a fingerprint of a user. } which includes at least one of a camera, a speaker, a recorder, an optical sensor, and a lighting device { [0017] The size of the first pixel may be the same as the size of the second pixel, and the fingerprint sensor may be a photo sensor or an ultrasonic sensor. } such that the functional device FPS is not positioned in the device hole HL.

As per claim 2 BOK discloses: The touch sensor according to claim 1, further comprising an auxiliary conductive pattern TRL & TRP contacting a surface of the one sensing electrode S1 in which the device hole HL is formed. { figures 8A, 8B & 13 }

As per claim 3 BOK discloses: The touch sensor according to claim 2, wherein the sensing electrodes S1 include first sensing electrodes SSa arranged along a first direction and second sensing electrodes SSb arranged along a second direction { [0150] FIG. 8A illustrates an exemplary first sensor of a self-capacitance type that may be used in display devices of the invention, and FIG. 8B illustrates an exemplary first sensor of a mutual-capacitance type that may be used in display devices of the invention. } , the first and second directions being perpendicular to each other on the substrate layer SUB { figure 8B }, wherein the auxiliary conductive pattern TRL & TRP extends in the first direction provided that the auxiliary conductive pattern TRL & TRP is formed on the first sensing electrode SSa, and the auxiliary conductive pattern TRL & TRP extends in the second direction provided that the auxiliary conductive pattern TRL & TRP is formed on the second sensing electrode SSb. { figure 8B }

As per claim 4 BOK discloses: The touch sensor according to claim 2, wherein the auxiliary conductive pattern TRL & TRP comprises a pair of auxiliary conductive pattern TRL & TRP facing each other with the device hole HL interposed therebetween. { figure 13 }

As per claim 5 BOK discloses: The touch sensor according to claim 1, wherein the device hole HL does not penetrate through the substrate layer SUB. { figure 12 }

As per claim 6 BOK discloses: The touch sensor according to claim 1, wherein the sensing electrodes S1 include first sensing electrodes SSa arranged along a first direction and second sensing electrodes SSb arranged along a second direction { [0150] FIG. 8A illustrates an exemplary first sensor of a self-capacitance type that may be used in display devices of the invention, and FIG. 8B illustrates an exemplary first sensor of a mutual-capacitance type that may be used in display devices of the invention. }, the first and second directions being perpendicular to each other on the substrate layer SUB { figure 8B }, and intersection regions are defined at areas where the neighboring first sensing electrodes SSa are connected to each other and the neighboring second sensing electrodes SSb are connected to each other. { figure 8B }

As per claim 7 BOK discloses: The touch sensor according to claim 6, further comprising: connecting portions integrally connected to the first sensing electrodes SSa at the intersection regions to connect the neighboring first sensing electrodes SSa each other; and bridge electrodes connecting the second sensing electrodes SSb to each other at the intersection regions. { figure 8B }

As per claim 8 BOK discloses: An image display device PP, comprising: a display structure including at least one functional device FPS selected from the group consisting of a camera, a speaker, a recorder, an optical sensor, and a lighting device; and a touch sensor { [0017] The size of the first pixel may be the same as the size of the second pixel, and the fingerprint sensor may be a photo sensor or an ultrasonic sensor. }  according to claim 1 stacked on the display structure. { figures 12 & 13 }

As per claim 9 BOK discloses: The image display device PP according to claim 8, wherein the device hole HL of the touch sensor is aligned to overlap the functional device FPS. { figures 12 & 13 }

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



DDD